DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/256019 A1 publication by Sato et al. (effectively filed 06/19/2019).
Regarding claim 1, Sato teaches an optical fiber cable (Figs. 6, 9) comprising: a sheath (cable outer cover 4) comprising recesses (area between protrusions 7 in Fig. 6, or concave portions 42 in Fig. 9) and protrusions (protrusion 7 in Fig. 6, or convex portions 43 in Fig. 9) that are alternately disposed in a circumferential direction on an outer circumferential surface of the sheath (as illustrated in Figs. 6, 9); a core (inside a water absorbing tape 3) that comprises optical fibers (2) and is accommodated in the sheath; and tensile strength members (tensile strength bodies 5) embedded in the sheath, wherein the core is interposed between the tensile strength members in a transverse cross-sectional view of the optical fiber cable (the tensile strength bodies 5 are located top/bottom and left/right as illustrated in Figs. 6, 9), wherein the tensile strength members are embedded in the sheath such that, in the transverse cross-sectional view: each of the tensile strength members faces another of the tensile strength members across the core in a first direction (vertical or horizontal), and none of the tensile strength members faces another of the tensile strength members across the core in a second direction orthogonal to the first direction (each of the tensile strength member only faces another one in the vertical or horizontal direction, but not both).
Regarding claim 2, Sato further teaches that, in the transverse cross-sectional view (Fig. 9), on a straight line connecting a center of the core and a center of one of the tensile strength members, a top portion of one of the protrusions is disposed outside the one of the tensile strength members in a radial direction (top of the convex portion is outside the top tensile strength bodies 5 in a radial direction as clearly seen in Fig. 9).
Regarding claim 4, Sato further teaches the tensile members are disposed inside one of the protrusions in the transverse cross-sectional view as illustrated in Fig. 9.
Regarding claim 5, Sato further teaches that a portion of the sheath disposed radially inward than at least one of the protrusions is formed only by a material of the sheath (the entire sheath is made of one material).
Regarding claim 7, Sato further teaches (Fig. 6) that the ripcord 6 may alternately be embedded in the sheath radially inward than one of the protrusions (7) instead of the recesses (between protrusions 7), wherein none of the tensile strength members is disposed in the one of the protrusions in which the ripcord is embedded.
Regarding claim 9, Sato teaches all of the protrusions are disposed outside of the core (boundary of which is defined by the tape 3) in all directions as illustrated in Figs. 6 and 9.
Regarding claim 10, Sato teaches an optical fiber cable (Figs. 6, 9) comprising: a sheath (cable outer cover 4) comprising recesses (area between protrusions 7 in Fig. 6, or concave portions 42 in Fig. 9) and protrusions (protrusion 7 in Fig. 6, or convex portions 43 in Fig. 9) that are alternately disposed in a circumferential direction on an outer circumferential surface of the sheath; a core (inside a water absorbing tape 3) that comprises optical fibers (2) and is accommodated in the sheath; and tensile strength members (tensile strength bodies 5) embedded in the sheath, wherein the core is interposed between the tensile strength members in a transverse cross-sectional view of the optical fiber cable  (the tensile strength bodies 5 are located top/bottom and left/right as illustrated in Figs. 6, 9), wherein the tensile strength members are embedded in the sheath such that, in the transverse cross- sectional view: each of the tensile strength members faces another of the tensile strength members across the core in a first direction (vertical or horizontal), and none of the tensile strength members is disposed in the protrusions disposed in a second direction with respect to the core, wherein the second direction is orthogonal to the first direction (each of the tensile strength member only faces another one in the vertical or horizontal direction, but not both).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of U.S. PGPub 2013/0188916 by Bradley et al.
Sato teaches the optical cable comprising the sheath with the embedded strength members as stated above, wherein the sheath has a pair of tear cords 6 embedded therein.  Sato does not further teach a marking portion protruding outward in a radial direction disposed in the sheath.
Bradley also teaches an optical cable (110, Fig. 1B) having a plurality of optical fibers (118) inside a sheath (114) having a plurality of strength members (120, 122) embedded therein, and a ripcord 126 that is embedded in the sheath, wherein the submerged location of the embedded ripcord 126 may be marked on the outside of the cable 110 by a raised surface (i.e., a portion protruding outward in a radial direction, which also places the ripcord between the marking portion and the central core of the cable).  It would have been obvious to one having ordinary skill in the art to modify Moon’s invention by adding the raised/protruding marking portion as indicia for the location of the ripcord within the cable so that a user may easily locate the ripcord to access the fibers inside the cable.
Sato further does not teach an outer end of the marking portion in the radial direction is disposed either on a circumscribed circle circumscribing the protrusions or inside the circumscribed circle. However, since the purpose of the ripcord is to access the optical fiber in the core of the cable, it would have been obvious to one having ordinary skill in the art to place the ripcord an area of the sheath 450 with the smallest thickness, i.e., corresponding to the recesses on the surface of the sheath, which results in an outer end of the marking portion in the radial direction being disposed inside a circumscribed circle circumscribing the protrusions in the recesses, in order to lessen the force required to tear open the cable using the ripcord.
Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. as applied to claim 1 above, and further in view of KR 101140219 B1 patent publication (the ‘219 publication, translation provided by Google Patents).  Sato teaches the optical cable configured to be installed in a duct via air pressure.  The ‘219 publication also discloses an optical fiber cable for an air blow installation method comprising an outer sheath 160 having alternating protrusions (162, 164) and recess (areas between protrusions), and a plurality of tension members 140 made of a material having elasticity and tensile strength, for example, FRP, ARP, and the like, wherein the tension member are arranged in a vertical/linear manner as shown in Fig. 1, or alternately in a cross manner as shown in Fig. 3 (i.e., similar to Sato’s invention).  It would have been obvious to one having ordinary skill in the art to modify Sato’s invention by using only linearly opposed tensile strength bodies (i.e., eliminating the horizontally opposed tensile strength units 50 in Fig. 6 so that only vertically opposed tensile strength units 50 are used), wherein a number (two) of the protrusions in which the tensile strength members are embedded is less than a number (six) of the protrusions in which the tensile strength members are not embedded, and wherein the tensile strength members are disposed such that the optical fiber cable is easy to bend in the second (horizontal) direction, since removal of tensile strength units further meets the “need for an optical cable for pneumatic installation that has a small outer diameter and a small weight but good tensile strength” as stated in the ‘219 publication, which also has demonstrated a reasonable expectation of success by its design illustrated in Fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR20060081266A also discloses an air blown optical fiber using two tension wires.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883